Citation Nr: 1452071	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  07-36 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for hepatitis C. 

2. Entitlement to a compensable rating for athlete's foot.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to October 1973. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued in June 2007 and September 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This case was brought before the Board in June 2012, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include requesting VA treatment records, requesting Social Security Administration records, providing the Veteran an opportunity to submit non-VA treatment records, and contacting the Veteran to ask if he would be willing to attend a VA examination. 

In regards to contacting the Veteran, in April 2014 the appeals management center (AMC) sent the Veteran a letter stating "[p]lease verify whether you would be willing and able to undergo new VA examinations to determine the current severity of your athlete's foot and hepatitis C disabilities.  We have enclosed a VA Form 21-4138 for your response, or you can call us at 1-800-827-1000."  The letter was not returned as undeliverable.  In May 2014, the AMC called the Veteran's telephone number of record and spoke to his son, who verified that the address used for the April 2014 letter was correct.  May 2014 VA Form 27-0820.  The Board finds the correspondence and phone call amount to substantial compliance with the Boards previous remand order.  The requested development having been completed, the case is once again before the Board for appellate consideration of the issue on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. During the appeal period the Veteran's hepatitis C is manifested through near constant fatigue, nausea, and right quadrant pain; daily anorexia; intermittent vomiting; and minor weight loss.  However, Veteran's hepatitis C does not require dietary restrictions or continuous medication, has not resulted in hepatomegaly, and Veteran's symptoms are not debilitating.  Additionally, the Veteran has not suffered from incapacitating episodes totaling at least two weeks during a 12-month period.   

2. During the appeal period, the Veteran's athlete's foot covers no exposed skin, covers less than five percent of the entire body, and is treated with topical creams.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for service-connected hepatitis C have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.114, Diagnostic Code 7354 (2014).

2. The criteria for a compensable evaluation for service-connected athlete's foot have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.118, Diagnostic Codes 7806, 7813 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) defined VA's duties to notify and assist a veteran in the substantiation of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a March 2007 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in the March 2007 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).

Service treatment records are associated with the claims file.  All post-service VA and non-VA treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2012); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  The Veteran has not been provided a VA examination since November 2010, one was scheduled to occur in May 2014 but the Veteran failed to appear without showing good cause or requesting the examination to be rescheduled.  This is in addition to the Veteran having missed VA examinations in March, May, and August 2011.  The Board will adjudicate the Veteran's claim on the evidence of record.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and an increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period. Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts). See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

I. Hepatitis C

The Veteran asserts that he is entitled to an increased rating for his service-connected hepatitis C.  Pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7354, the evaluation for the Veteran's hepatitis C is 10 percent throughout the appeal period.  

Under Diagnostic Code 7354, with serologic evidence of hepatitis C infection and the following signs and symptoms due to hepatitis C infection: a 10 percent evaluation is warranted where the condition is productive of intermittent fatigue, malaise, and anorexia, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period.  38 C.F.R. § 4.114, Diagnostic Code 7354 (2014). 

A 20 percent evaluation is warranted for hepatitis C where there is daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the prior 12-month period.  Id. 

A 40 percent evaluation is warranted for hepatitis C where there is daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  Id.

A 60 percent evaluation is warranted for hepatitis C where there is daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly.  Id. 

A 100 percent evaluation is warranted for hepatitis C where there are near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).  Id.

An incapacitating episode is a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  38 C.F.R. § 4.114, Diagnostic Code 7354, Note 2.

The Veteran was provided a VA examination in March 2007.  The examination report indicates the Veteran suffered from intermittent fatigue, vomiting, and anorexia.  Daily nausea was also reported as well as weight loss.  No incapacitating episodes during the last 12-month period were noted.

The Veteran was again provided a VA examination in November 2010.  The examination report indicates the Veteran suffered from near constant fatigue, nausea, and right quadrant pain; daily anorexia; and intermittent vomiting.  Also reported were malaise and a 20 pound weight loss in the previous 12 months.  There was no evidence of malnutrition, abdominal abnormality, portal hypertension, or other signs of liver disease.  The VA examiner commented that cirrhosis of the liver related to hepatitis C could neither be ruled in an out because of lack of a recent liver biopsy.  No incapacitating episodes during the last 12-month period were noted.

The claims file includes VA treatment records from August 2009 through May 2014 as well as Texas Department of Criminal Justice medical treatment records from 2006 through 2009.  While these records contain assessments, diagnoses, and records of treatment of hepatitis C they contain little discussion of the symptoms or level of disability caused by hepatitis C.  The Board does however note that these records lack evidence that the Veteran hepatitis C required dietary restriction or continuous medication.

Additionally, the SSA provided records including the Veteran's treatment records from non-VA healthcare providers.  Much like the VA treatment records the treatment records provided by SSA contain assessments, diagnoses, and records of treatment for hepatitis C but contain little discussion of the symptoms or level of disability caused by hepatitis C.  SSA also submitted many reports either completed by the Veteran or SSA.  However, these reports appear to be concerned with the affect Veteran's cervical and lumbar spine problems have on his ability to work and perform other activities.

Because of the limited discussion of the symptoms or level of disability caused by hepatitis C found in the VA treatment records, Texas Department of Criminal Justice medical records, and the medical records provided by SSA, they are not as probative of the extent of the Veteran's disabilities as the VA examinations.  

The Board finds that a rating in excess of 10 percent is not warranted under Diagnostic Code 7354.  As an initial matter the Board notes that the evidence of record does not show the Veteran has suffered acute signs and symptoms severe enough to require both bed rest and treatment from a physician.  As such he has not suffered any incapacitating episodes as defined by Diagnostic Code 7354, Note 2, therefore, precluding a higher rating based on such.  Furthermore, the evidence shows that during at least some of the appeal period the Veteran's hepatitis C resulted in near constant fatigue, nausea, and right quadrant pain; daily anorexia; intermittent vomiting; and minor weight loss.  However, there is no evidence during the appeal period that the Veteran's hepatitis C requires dietary restrictions or continuous medication thereby indicating an evaluation of 20 percent is not warranted.  Evaluations of 40 or 60 percent are not called for as there is no evidence during the appeal period that the Veteran's hepatitis C caused hepatomegaly.  Finally, while the Veteran suffers from some near-constant symptoms the Board finds the evidence of record does not show these symptoms to be debilitating thus a 100 percent evaluation is not warranted.   

Diagnostic Code 7354, Note 2, instructs that sequelae, such as cirrhosis or malignancy of the liver, be evaluated under an appropriate diagnostic code.  In the present case there is no evidence of cirrhosis or other malignancy of the liver.  The November 2010 VA examiner noted that whether hepatitis C progressed to cirrhosis of the liver would be speculation without a liver biopsy.  From the record it appears that a liver biopsy has not been performed since the 1970s.  In addition, as recently as May 2014 the Veteran's liver function tests were within normal limits.  May 2014 Letter from Corpus Christi OPC.  Consequently, a separate evaluation for sequelae such as cirrhosis or malignancy of the liver is not warranted.    
 
In sum, during the appeal period the Veteran's hepatitis C is manifested through near constant fatigue, nausea, and right quadrant pain; daily anorexia; intermittent vomiting; and minor weight loss.  However, Veteran's hepatitis C does not require dietary restrictions or continuous medication, has not resulted in hepatomegaly, and Veteran's symptoms are not debilitating.  Additionally, the Veteran has not suffered from incapacitating episodes totaling at least two weeks during a 12-month period.  Therefore, an evaluation in excess of 10 percent is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

II. Athlete's Foot

The Veteran asserts that he is entitled to an increased rating for his service-connected athlete's foot.  Throughout the appeal period the Veteran's athlete's foot has been evaluated as noncompensable pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7806, for dermatitis or eczema.

Medically athlete's foot is known as tinea pedis.  Dorland's Illustrated Medical Dictionary at 1929-1930 (32nd ed. 2012).  Under Diagnostic Code 7813, dermatophytosis, including tinea pedis, is evaluated as either disfigurement of the head, face, or neck; scars; or dermatitis depending upon the predominant disability. 38 C.F.R. § 4.118, Diagnostic Code 7813 (2014).  The record does not support a finding that the Veteran's athlete's foot causes disfigurement of the head, face, or neck, or scaring.  As such, rating pursuant to Diagnostic Code 7806 for dermatitis is appropriate. 

Under Diagnostic Code 7806, a noncompensable evaluation is warranted where less than five percent of the entire body or less than five percent of exposed areas are affected and where no more than topical therapy was required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2014).

A 10 percent evaluation requires at least five percent, but less than 20 percent, of the entire body, or at least five percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy for such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  Id.

A 30 percent evaluation requires 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Id.

A 60 percent evaluation requires more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  Id.

Turing to the record, the Veteran was provided a VA examination in May 2007.  The VA examination report indicates the Veteran's skin symptoms include itching and cracking of the skin of the feet to the point of bleeding.  In the previous 12 months the Veteran had been treated with a topical cream but no corticosteroids or immunosuppressives.  The area of athlete's foot was reported as primarily between the toes and plantar aspects of both feet.  The Veteran also had fungal infections of all toes.  Non-exposed areas of the body were not affected and less than five percent of the total body was affected.  

The Veteran was provided another VA examination in November 2010.  The VA examination report noted bilateral athlete's foot with onychogryphosis and onychomycosis of all toe nails.  In the previous 12 months the disease had been treated with topical cream but no corticosteroids or immunosuppressive.  According to the VA examiner at the time of the exam the toe nails of the first, second, and fifth toes bilaterally were in bad shape.  The report does not describe the percentage of area affected but notes that "[t]here has been little change in the extent of the disease involving feet over the last thirty years from review of the records."    

The claims file includes VA treatment records from August 2009 through May 2014 as well as Texas Department of Criminal Justice medical treatment records from 2006 through 2009.  These records contain assessments, diagnoses, and records of treatment for athlete's foot; however, they contain little discussion of the symptoms or level of disability caused by athlete's foot.  While these records confirm that the Veteran was proscribed a topical cream for his disease they do not discuss the extent of the area affected by athlete's foot.  

Additionally, the SSA provided records including the Veteran's treatment records from non-VA healthcare providers.  Much like the VA treatment records the treatment records provided by SSA contain assessments, diagnoses, and records of treatment for athlete's foot they contain little discussion of the symptoms or level of disability caused by athlete's foot.  SSA also submitted many reports either completed by the Veteran or SSA.  However, these reports appear to be concerned with the affect Veteran's cervical and lumbar spine problems have on his ability to work and perform other activities.

Because of the limited discussion of the symptoms or level of disability caused by athlete's foot found in the VA treatment records, Texas Department of Criminal Justice medical records, and the medical records provided by SSA, they are not as probative of the extent of the Veteran's disabilities as the VA examinations.  

The Board finds that a compensable evaluation is not warranted under Diagnostic Code 7806.  The only measurement of the area affected by athlete's foot is contained in the May 2007 examination report that states that athlete's foot covers no exposed areas and less than five percent of the entire body.  The November 2010 VA examination report notes that at that time the disease had changed little over the last thirty years thus indicating that it still affected less than five percent of the entire body.  Furthermore, both examinations indicate corticosteroids or immunosuppressives were not used to treat the disease.  The treatment records contained in the claims file corroborate the fact that topical creams, and not corticosteroids or immunosuppressives, are used to treat the disease.  The Board does note that the primary reason that a more recent measurement of the percentage area affected by athlete foot is not available is the result of the Veteran's failure to appear for the May 2014 VA examination.  As such, the Board finds that during the appeal period the Veteran's athlete's foot covers no exposed skin, covers less than five percent of the entire body, and is treated with topical creams.         

The Board acknowledges the Veteran's contention that athlete foot has spread to other parts of his body.  August 2008 Veteran's Statement.  However, while medical record indicate the existence of rashes in areas other than his feet these records fail to link those rashes to the Veteran's service-connected athlete's foot.  February 2014 Treatment Note Corpus Christi OPC.  Furthermore, while the Veteran is competent to note a rash he is not shown to have the medical expertise required to diagnose said rash as athlete's foot or as being related to athlete's foot.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).

In sum, the Board finds that a compensable evaluation for athlete's foot is not warranted because the Veteran's athlete's foot does not cover five percent or more of the exposed affected area or five percent or more of the entire body.  Moreover, the Veteran's athlete's foot is not treated with corticosteroids or immunosuppressives.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

III. Other Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's hepatitis C and athlete's foot with the established criteria found in the rating schedule for these disabilities shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  Specifically, the rating criteria for hepatitis C provides for evaluations based on the Veteran's primary symptoms including fatigue, anorexia, nausea, vomiting, right upper quadrant pain, and weight loss.  In regards to athlete's foot the rating criteria takes into account the percentage of the Veteran's skin affected as well as the type of treatment required.     

As the first prong of Thun has not been satisfied, the Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Finally, the Board notes that entitlement to a total disability evaluation based on individual unemployability (TDIU) is an element of all increased rating claims.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  However, the evidence of record does not show that the Veteran's hepatitis C or athlete's foot markedly interfered with employment such that a remand or referral of a claim for TDIU is appropriate.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

A rating in excess of 10 percent for service-connected hepatitis C is denied.

A compensable rating for service-connected athlete's feet is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


